DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 5/24/2022, as well as in light of applicant’s arguments and clarification of the meaning of the claims set forth in the agenda for the Examiner Interview conducted on May 19, 2022, included in the summary as an Office Action Appendix filed 5/24/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole (as further explained in applicant’s arguments filed 5/20/2022 and during Examiner Interview conducted 5/19/2022, summary filed 5/24/2022 including attached agenda).  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed method including receiving a render start line drawn in freehand via a user input device on a two-dimensional image of a profile of a structure of interest, automatically completing a render box based on a start point and an end point of the render start line, wherein the render start line is one side of the render box.  Noguchi et al. (JP 2016182454 A) discloses a user input boundary curve or alternatively a user input point (par. [0081]) but then goes on to obtain the curve based on pixel values to generate the curve (par. [0085], rather than using the freehand drawn line provided by a user as one side of the render box.  Claim 1 also further includes analyzing pixel intensity values in a region of the render start line, automatically selecting a set of render mode presets based on the pixel intensity values in the region of the render start line, each of the plurality of render mode presets associated with a different rendering mode, and each plurality of rendering modes associated with a different pixel intensity value range, and generating a volume rendering as a 2D projection of a 3D or 4D image data set according to the automatically selected render mode preset.  
As per independent claims 9 and 16, the claims are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616